Mr. Justice Barnes delivered the opinion of the court. 2. Insurance, § 686*—when question whether accident caused By exposure to unnecessary danger one of fact. In an action on an accident insurance policy not covering injuries from exposure to unnecessary danger, held that under the circumstances the question as to whether there was such an exposure was one of fact. 3. Insurance—when evidence sufficient to justify verdict. In an action to recover under an accident insurance policy, evidence examined and held sufficient to support the verdict.